In four related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Suffolk County (Genchi, J.), entered April 16, 2003, as, after a hearing, found that she had neglected her four children.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s findings were established by a preponderance of the evidence (see Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112 [1987]).
The mother’s remaining contention is without merit. Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.